DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-15 are pending; claims 1 is independent. 
Response to Arguments
3.	Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that prior arts fail to teaches “each of the modular display docks is respectively fixed to a location in one of a plurality of predetermined areas of the cabin, wherein the predetermined areas include an entrance area, a passenger seat area, and a lavatory area”, as recited in claim 1.
However, the examiner respectfully disagrees, Lauer taught in fig. 1 and Para 0023, wherein mounting units 104 being disposed upon the backs of seats 102 “a passenger seat area”, as claimed, wherein the seat location code 124 may be a seat number/label such as "12A" or "15C," for example, or may be a code that on-board server 112 can map to the seat number/label, for example, but the claim language required that the modular display docks to be fixed to location of  one of the predetermined areas, which is here is a passenger seat area and that it is enough for the claim language.
In response to applicant’s argument that prior arts fail to teaches “at least one predetermined function associated with the passenger seat area includes a function .

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauer (US 2019/0031366), in view of Brady (US 2007/0130591), in view of Frisco (US 2004/0078821), and further in view of Young (US 2020/0130842).
Regarding claim 1, Lauer teaches an aircraft cabin system for a cabin of an aircraft (fig. 1, on-board system 100, as being on-board an aircraft and Para 0018), comprising:
a cabin server that stores an application and a graphical attribute (fig. 1, On-board server 112 and Par 0022); and 
a plurality of modular displays (fig. 1the combination of components 104 and 106) connected to the cabin server via a network (fig. 1 and Para 0022, wherein on-board server 112 may receive passenger selections (made at seat-back passenger units 106) via wireless access points 110, retrieve the corresponding content from a 
wherein each of the modular displays comprises:
a modular display dock hardwired to the network (fig. 1, mounting units 104 and Para 0023, wherein each of seat-back mounting units 104 includes a hardware connector 120 that permits the mounting of one of seat-back passenger units 106); and
a modular display body that is detachably coupleable to the modular display dock (fig. 1, unit 106 and Para 0024, wherein each of seat-back passenger units 106 includes a hardware connector 130 that is configured to mate to connector 120 of a respective seat-back mounting unit 104) and that comprises: 
a touch screen that displays a GUI (fig. 1, the display 134 and Para 0025, wherein a display 134 includes a screen and associated hardware (and possibly firmware, etc.) for presenting visual content to a passenger, and may utilize any suitable display technology. In fig. 7 and Para 0062, wherein at least portions of display device 559 and of user interface 560 are combined in a single, integral device, e.g., a touch screen); and 
a processor (fig. 1, a controller 132 and Para 0025, wherein each of seat-back passenger units 106 also includes a controller 132), 
each of the modular display docks is respectively fixed to a location in one of a plurality of predetermined areas of the cabin, wherein the predetermined areas include an entrance area, a passenger seat area, and a lavatory area (fig. 1 and Para 0023, wherein mounting units 104 being disposed upon the backs of seats 102 “a passenger seat area”, as claimed, wherein the seat location code 124 may be a seat number/label 
the cabin server stores a dock ID unique to each of the modular display docks (Paras 0032-0033, wherein after receiving seat location code 124 and passenger unit identifier 148, on-board server 112 may generate seat assignment data indicating that seat-back passenger unit 106-2 is associated with seat 102-3, and store that data in a seat map 150 residing in a local, non-volatile memory of on-board server 112), 
each of the modular display bodies is movable and detachably coupleable to any one of the modular display docks (Para 0030, wherein on-board server 112 to learn 
the seat association in a manner that when seat-back passenger units 106 are first added to respective seat-back mounting units 104 or where seat-back passenger units 106 can be replaced and/or changed from one seat 102 to another),
when any one of the modular display bodies is coupled to any one of the modular display docks (fig. 6 and para 0053):
the processor of the coupled modular display body sends, to the cabin server, a request for the application and the graphical attribute (fig. 6, (block 206 and Para 0056, wherein the seat location code obtained at block 202, and the passenger unit identifier retrieved at block 204, are transmitted from the passenger unit to an on-board server (e.g., on-board server 112)),
in response to the request and based on the predetermined area where the modular display dock is located, the cabin server sends, to the coupled modular 
upon receiving the application and the graphical attribute, the processor of the coupled modular display body performs a user controllable function in response to an operation of the touch screen (Para 0026, wherein passenger applications 144 are generally configured to facilitate the provision of content and/or services via the respective seat-back passenger unit 106.  If seat-back passenger units 106 are configured to provide Internet browsing capabilities, for example, one of passenger applications 144 may be a web browser application. As another example, if seat-back passenger units 106 are configured to display movies or other programming, one of passenger applications 144 may generate a graphical user interface (GUI) that enables a passenger to select a desired movie/program, cause the selection to be communicated to on-board server 112 via WiFi interface 136 and one of wireless access points 110, and display the selected movie/program after (or while) the corresponding content is received from on-board server 112), and
Lauer does not expressly disclose that cause the coupled modular display body to execute at least one predetermined function associated with the predetermined area where the modular display dock is located.
However, Brady disclosed in Para 0076, since hardware components of an IFE system (In-flight entertainment (IFE)) are reconfigured and moved around within the system, that the functions controlled by a specific LRU (a line replaceable unit) will  For example, only user interfaces connected to LRUs in the first-class section of the aircraft may be allowed Internet access through the IFE system (Para 0029).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the aircraft cabin system of Lauer to incorporate the teaching of Brady to allow controlling particular functions of the IFE system to a particular user interfaces in order to allow different levels of access to the IFE system for different passenger classes, Abstract, Brady).
Lauer in view of Brady does not expressly disclose performs a user non-controllable function, according to the application and the graphical attribute.
However, Frisco disclosed in fig. 14 and para 0090, wherein the in-flight entertainment system 30 of the invention determines or receives the aircraft position during flight and generates a moving map image 195 of the aircraft as a flight information video channel. Various flight parameters 196 can also be displayed along with the moving map image 195. This flight information channel is offered along with the DBS programming channels during aircraft flight.

Lauer in view of Brady and in view of Frisco does not expressly disclose at least one predetermined function associated with the passenger seat area includes a function common to a function associated with at least one of the entrance area and the lavatory area.
However, Young disclosed in fig. 13, fig. 14 and Paras 0133-0134, 0140, wherein lavatory control module 1300 may include attendant call switch 1318.  This switch may be a light emitting diode that illuminates when pushed and turns off with the lavatory status switch.	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the aircraft cabin system of Lauer in view of Brady and in view of Frisco to incorporate the teaching of Young to include an attendant call switch which is a common function that help the passenger in passenger seat areas and the lavatory area in order to get a predictable result.
Regarding claim 5, Lauer in view of Brady and in view of Frisco teaches the aircraft cabin system according to claim 1, wherein each of the modular display bodies comprises a wireless transceiver, and the user non-controllable function is to display, on the touch screen, information received via the wireless transceiver, the information 
Regarding claim 10, Lauer teaches the aircraft cabin system according to claim 1, further comprising: a cabin management system (CMS) terminal (fig. 12, a device management system 800) that comprises a touch screen, wherein the cabin server monitors the modular displays and detects a non-responsive or failed modular display in the network, and upon detecting the non-responsive or failed modular display, the cabin server sends, to the CMS terminal, locational information of the detected modular display based on the dock ID (Para 0029).
Regarding claim 11, Lauer teaches the aircraft cabin system according to claim 10, wherein upon receiving the locational information, the CMS terminal indicates, on the touch screen of the CMS terminal, the non-responsive or failed modular display in a different way from the remaining modular displays on a maintenance map (Para 0029).
Regarding claim 12, Lauer teaches the aircraft cabin system according to claim 1, wherein the modular display bodies are coupleable to the modular display docks by magnet coupling, and the coupled modular display are locked to the modular display docks by an electromechanical lock (Para 0019 and 0024).
Regarding claim 13, Lauer teaches the aircraft cabin system according to claim 1, wherein the modular display bodies are hot-swappable ((Para 0029).
Regarding claim 14, Lauer in view of Brady teaches the aircraft cabin system according to claim 1, wherein the function common to the passenger seat area and the entrance area includes displaying a fasten-seat-belt sign (Para 0061, Brady).
Regarding claim 15, Lauer in view of Brady, in view of Frisco and in view of Young teaches the aircraft cabin system according to claim 1, wherein the touch screen comprises a flight attendant call icon, and the function common to the passenger seat area and the lavatory area includes sending a calling signal to the cabin server in response to an operation of the flight attendant call icon (fig. 13, fig. 14 and Paras 0133-0134, 0140, Young).

6.	Claims 2-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauer (US 2019/0031366), in view of Brady (US 2007/0130591), in view of Frisco (US 2004/0078821), in view of Young (US 2020/0130842), and further in view of Hakla (US 2019/0344891).
Regarding claim 2, Lauer in view of Brady, in view of Frisco and in view of Young teaches the aircraft cabin system according to claim 1 above, but Lauer in view of Brady, in view of Frisco and in view of Young does not expressly disclose wherein each of the modular display bodies comprises a reading light, and the user controllable function is to turn on, dim, or turn off the reading light.
However, Hakla disclosed in fig. 4A/B and Par 0046, wherein the integrated PSU 100b may be implemented and may function similarly to the integrated PSUs 100, 100a of FIGS. 1 and 3, except that the integrated PSU 100b may regulate the intensity of the reading lights 106 via activation and deactivation of individual light emitting diodes 402 (LED) there within. For example, each reading light 106 may comprise an array of individual LEDs 402 configured to serially activate or deactivate, such that the reading 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the aircraft cabin system of Lauer in view of Brady, in view of Frisco and in view of Young to incorporate the teaching of Hakla to regulate the intensity of the reading lights inside the aircraft cabin in order to get a predictable result.
Regarding claim 3, Lauer in view of Brady, in view of Frisco, in view of Young and in view of Hakla the aircraft cabin system according to claim 1, wherein the touch screen comprises a flight attendant call icon, and the user controllable function is to send a calling signal to the cabin server in response to an operation of the flight attendant call icon (Par 0038, Hakla).
Regarding claim 4, Lauer in view of Brady, in view of Frisco, in view of Young and in view of Hakla the aircraft cabin system according to claim 1, wherein the user non-controllable function is to display, on the touch screen, at least one of a fasten-seat-belt sign or return-to-seat sign, lavatory-occupied sign, no-smoking sign, and cabin interphone call indication (Abstract, Hakla).
Regarding claim 6, Lauer in view of Brady, in view of Frisco, in view of Young and in view of Hakla the aircraft cabin system according to claim 1, wherein each of the modular display bodies comprises an ambient light sensor, and the user non-controllable function is to control display brightness of the touch screen in response to a detected signal transmitted from the ambient light sensor (Para 0049, Hakla).
Regarding claim 7, Lauer in view of Brady, in view of Frisco, in view of Young and in view of Hakla the aircraft cabin system according to claim 1, wherein each of the modular display bodies comprises a proximity sensor, and the user non-controllable function is to control the display on the touch screen in response to detection of a proximity of a hand to the touch screen by the proximity sensor (Para 0049, Hakla).
Regarding claim 8, Lauer in view of Brady, in view of Frisco, in view of Young and in view of Hakla the aircraft cabin system according to claim 1, wherein each of the modular display bodies comprises a white balance sensor, wherein the user non-controllable function is to calibrate a white balance of the touch screen in response to a detected signal transmitted from the white balance sensor (Para 0049, Hakla).
Regarding claim 9, Lauer in view of Brady, in view of Frisco, in view of Young and in view of Hakla the aircraft cabin system according to claim 1, wherein each of the modular display bodies comprises a speaker, wherein the user non-controllable function is to output passenger address (PA) audio via the speaker (Para 0045, Hakla).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Perlman (US 2008/0023600), relates generally to mounting systems and more particularly, but not exclusively, to mounting systems suitable for use with user interface devices of vehicle information systems installed aboard passenger vehicles.
B.	Galipeau (US 2008/0104642), relates to a system for controlling and managing the control of devices on a mobile platform to a plurality of users, for example, passengers on-board a private or business aircraft.
C.	Brady (US 2006/0174285), relates generally to in-flight entertainment systems and, more particularly, to a full in-seat digital video system.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        2/17/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625